                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:18-CR-027-FDW-DCK

 UNITED STATES OF AMERICA,                          )
                                                    )
                   Plaintiff,                       )
                                                    )
     v.                                             )         ORDER
                                                    )
 SIHARA MADAHI CARDENAS-                            )
 JIMENEZ,                                           )
                                                    )
                   Defendant.                       )
                                                    )


          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal”

(Document No. 96) filed May 22, 2019. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s Sentencing Memorandum contains sensitive and private

information that is inappropriate for public access. Having carefully considered the motion and

the record, and for good cause, the undersigned will grant the motion.


          IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal” (Document No.

96) is GRANTED, and Defendant’s Sentencing Memorandum shall be sealed until further Order

of this Court.



                                       Signed: May 22, 2019
